Per Curiam.
The questioni is, ..whether1 the defendant cari "avail-himself of his discharge here. - It seems to-be well'settled, both in our own and m the English courts, that the discharge is to operate according to the lex loci, upon the contract where it was made or to be executed..The c'ontract, in this case, originated in New-Orleansand had it not,beep forthe circunistance of the bill’s being drawn upon a pérspn.in another state, there could be no doiibt but thatfhe,discharge would reach this con-trad:; and this circumstance can make no'difference, as the démand is against the defendant, as drawer of the bill, in consé" *143guence of the non-acceptance. The whole contract or response Bility of the drawer .was entered into and incurred in New-Orleans. By the act of drawing the bill he became, conditionally, liable for the payment, and this condition -was receiving due notice of the dishonour of the bill, and this notice was given to him in Nerv-Orleans, where the bill was drawn, and where the defendant lived. The liability of the defendant was not complete upon the bare non-acceptance. It was consummated by the notice; so that the essential transactions lipón which the defendant became bound to pay the .bill, took place in NemOrleans ; and as it respects him, the contract was wholly made there, which brings it .within the principle of the case of Smith v. Smith, (2 Johns. Rep. 242.) The defendant is, accordingly, entitled to judgment.
Judgment for the defendant.